DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/29/2022.	
3.	Claims 1-2, 5-7, 9-16 are pending. Claims 1-2, 5-7, 9-16 are under examination on the merits. Claims 1-2 are amended. Claims 3-4, 8 are previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 5-7, 9-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5-7, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (JP 2013-227562 A, machine translation, hereinafter “”562) in view of Sasaki et al. (US Pub. No. 2009/0207496 A1, hereinafter “”496”), and Sawada et al. (US Pub. No. 2018/0003871 A1, hereinafter “”871”).
Regarding claim 1: “562 teaches a resin composition (Page 7/48, [0001]) used for forming a shaped article (i.e., an optical layer) (Page 8/48, [0007]), comprising a thermoplastic resin, and a visible light absorber for absorbing visible light (Page 9/48, [0009]), wherein the resin composition comprising the polycarbonate-based resin, and the visible light absorber, wherein the visible light absorber includes a plurality of kinds of light absorbers so as to block the visible light and allow transmission of near-infrared light (Page 28/48, [0101]-[0102]; Page 29/48, [0108] to Page 30/48, [0109]-[0113]), wherein among the light absorbers, each of which has a content of equal to or more than 0.005 wt% in the resin composition (Page 29/48, [0105]), when a light absorber having a lowest melting point is denoted as a first light absorber, and a light absorber having a highest melting point is denoted as a second light absorber, the melting point of the first light absorber is equal to or higher than 200°C such as Red H4GR (C.I. solvent Red 179 (i.e., 251°C), and the melting point of the second light absorber is equal to or lower than 330°C such as Black HLG (i.e., 2170~240°C) as shown in Examples  (Page 42/48, [0171]). “562 does not expressly teach  i) the polycarbonate-based resin, wherein when a weight-average molecular weight of the polycarbonate-based resin is denoted by Mw and a number-average molecular weight of the polycarbonate-based resin is denoted by Mn, Mw/Mn is equal to or more than 1.0 and equal to or less than 2.0. and/or the weight-average molecular weight Mw is equal to or more than 1.2x104 and equal to or less than 3.5x104, wherein ii) the second light absorber absorbs light in a wavelength range of equal to or more than 680 nm and equal to or less than 800 nm, and wherein when a shear rate for the resin composition is 243.2 sec-1, a viscosity at 260°C of the resin composition 1s equal to or more than 400 Pa.s and equal to or less than 3500 Pa.s.
	Referring to i), however, “496 teaches a light diffusion plate for liquid crystal display devices (Page 1, [0001]), which can be used produced by an injecting molding (Page 2, [0014]), when using an aromatic polycarbonate resin such as (A-6)(PC-6) IUPILON H-3000,produced by Mitsubishi Engineering-Plastics Corporation; Mv: 19,000; Mw/Mv: 2.4; content of low-molecular weight component (having a molecular weight of less than 1,000): 1.2% by weight; refractive index: 1.58 (Page 6, [0056]) which is identical polycarbonate-based resin in instant application with  benefit of providing to exhibits a good fluidity upon injection molding, and at the same time, occurrence of deposits on a metal mold can be suppressed, and further the obtained injection-molded product of a flat-plate shape (light diffusion plate) simultaneously satisfies excellent dimensional stability, optical properties and mechanical strength (Page 2, [0015]; Page 2, [0017]). 
	Referring to ii), “871 teaches a resin composition (Page 1, [0019]) used for forming a shaped article (i.e., an optical layer) (Page 2, [0041]), comprising a thermoplastic resin (Page 1, [0019], and a visible light absorber for absorbing visible light (Page 1, [0020]), wherein the resin composition comprising the polycarbonate-based resin (Page 4, [0084]) and the visible light absorber, wherein the visible light absorber includes a plurality of kinds of light absorbers (Page 4, [0095]-[0096]), wherein among the light absorbers, each of which has a content of equal to or more than 0.005 wt% in the resin composition (Page 5, [0104]; Page 8, [01079], Example 1), when a light absorber having a lowest melting point is denoted as a first light absorber such as B6 absorber (Page 8, [0164]), and a light absorber having a highest melting point is denoted as a second light absorber such as SDO-11 which is identical to the second light absorber A in the instant application (Page7, [0157], the melting point of the first light absorber is equal to or higher than 200°C (i.e., 228-230°C), and the melting point of the second light absorber is equal to or lower than 330°C (i.e., 290°C) as shown in Example 1(Page 8, [0179], Example 1), wherein the second light absorber absorbs light in a wavelength range of equal to or more than 680 nm and equal to or less than 800 nm (Page 4, [0096]) with benefit of providing the near infrared ray absorbing pigment include an anthraquinone pigment and a phthalocyanin pigment (Page 5, [0100]), in the amount of 0.001 part by mass or more and 1 part by mass or less and preferably 0.01 part by mass or more and 0.5 part by mass or less relative to 100 parts by mass of the thermoplastic resin. As the content of the light absorbing agent (A) is equal to or more than the lower limit, light transmitted through the shaped article has excellent color selectivity, and as it is equal to or less than the upper limit, the intensity of light transmitted through the shaped article is excellent (Page 5, [0104]). 
In an analogous art of resin composition used for forming an optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate-based resin by “562, so as to include the polycarbonate-based resin, wherein when a weight-average molecular weight of the polycarbonate-based resin is denoted by Mw and a number-average molecular weight of the polycarbonate-based resin is denoted by Mn, Mw/Mn is equal to or more than 1.0 and equal to or less than 2.0. and/or the weight-average molecular weight Mw is equal to or more than 1.2x104 and equal to or less than 3.5x104 as taught by “496, and would have been motivated to do so with reasonable expectation that this would result in providing to exhibits a good fluidity upon injection molding, and at the same time, occurrence of deposits on a metal mold can be suppressed, and further the obtained injection-molded product of a flat-plate shape (light diffusion plate) simultaneously satisfies excellent dimensional stability, optical properties and mechanical strength as suggested by “496 (Page 2, [0015]; Page 2, [0017]). 
In an analogous art of resin composition used for forming an optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light absorber by “562, so as to include the second light absorber absorbs light in a wavelength range of equal to or more than 680 nm and equal to or less than 800 nm as taught by “871, and would have been motivated to do so with reasonable expectation that this would result in providing to exhibits the near infrared ray absorbing pigment include an anthraquinone pigment and a phthalocyanin pigment (Page 5, [0100]), in the amount of 0.001 part by mass or more and 1 part by mass or less and preferably 0.01 part by mass or more and 0.5 part by mass or less relative to 100 parts by mass of the thermoplastic resin. As the content of the light absorbing agent (A) is equal to or more than the lower limit, light transmitted through the shaped article has excellent color selectivity, and as it is equal to or less than the upper limit, the intensity of light transmitted through the shaped article is excellent as suggested by “871 (Page 5, [0104]). 
Since the combination of “562 in view of “496, and “871 teaches substantially identical resin composition used for forming a layer of an optical layer, the layer including a polycarbonate-based resin as a main material and a visible light absorber for absorbing visible light, and the resin composition comprising the polycarbonate-based resin and the visible light absorber as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. shear rate and a viscosity would be the same as claimed (i.e., wherein when a shear rate for the resin composition is 243.2 sec-1, a viscosity at 260°C of the resin composition 1s equal to or more than 400 Pa.s and equal to or less than 3500 Pa.s). If there is any difference between the product of “562 in view of “496, and “871 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 2:  The disclosure of “562 in view of “496, and “871 is adequately set forth in paragraph above and is incorporated herein by reference. “562 in view of “496, and “871 does not expressly teach wherein when a viscosity of the resin composition measured at a shear rate of 12.16 sec-1 at 260°C is denoted by ƞ1, and a viscosity measured at a shear rate of 2432 sec-1 at 260°C is denoted by ƞ5, the resin composition has a thixotropic index, which is a viscosity ratio ƞ1/ ƞ5, of equal to or more than 5.0 and equal to or less than 15.0.
However, since the combination of “562 in view of “496, and “871 teaches substantially identical resin composition used for forming a layer of an optical layer, the layer including a polycarbonate-based resin as a main material and a visible light absorber for absorbing visible light, and the resin composition comprising the polycarbonate-based resin and the visible light absorber as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. shear rate and a viscosity would be the same as claimed (i.e., wherein when a viscosity of the resin composition measured at a shear rate of 12.16 sec-1 at 260°C is denoted by ƞ1, and a viscosity measured at a shear rate of 2432 sec-1 at 260°C is denoted by ƞ5, the resin composition has a thixotropic index, which is a viscosity ratio ƞ1/ ƞ5, of equal to or more than 5.0 and equal to or less than 15.0). If there is any difference between the product of  “562 in view of “496, and “871 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, it has been sufficiently shown that the combined prior art teachings render obvious the resin composition recited in claim and therefore the two compositions of prior art would produce products with similar characteristics.
	Regarding claim 5: “562 teaches a resin composition (Page 7/48, [0001]), wherein a content of the first light absorber in the resin composition is equal to or more than 0.005 wt% and equal to or less than 0.200 wt% (Page 29/48, [0105]).

	Regarding claim 6: “562 teaches a resin composition (Page 7/48, [0001]), wherein the first light absorber absorbs light in a wavelength range of equal to or more than 360 nm and equal to or less than 500 nm (Page 30/48, [0110]). 

	Regarding claim 7:  “562 teaches a resin composition (Page 7/48, [0001]), wherein a content of the second light absorber m the resin composition is equal to or more than 0.005 wt% and equal to or less than 0.200 wt% (Page 29/48, [0105]).


	Regarding claim 9: “562 teaches a resin composition (Page 7/48, [0001]), wherein the visible light absorber further contains a third light absorber for absorbing light in a wavelength range of equal to or more than 450 nm and equal to or less than 580 nm ((Page 30/48, [0110]), a fourth light absorber for absorbing light in a wavelength range of equal to or more than 500 nm and equal to or less than 660 mm (Page 30/48, [0111]), and a fifth light absorber for absorbing light in a wavelength range of equal to or more than 600 nm and equal to or less than 720 nm (Page 30/48, [0112]) each of which has a melting point of equal to or higher than the lowest melting point and equal to or lower than the highest melting point (Page 29/48, [0104]).
“871 teaches the resin composition (Page 1, [0019]), wherein the visible light absorber further contains a third light absorber for absorbing light in a wavelength range of equal to or more than 450 nm and equal to or less than 580 nm (Page 8, [0163]), a fourth light absorber for absorbing light in a wavelength range of equal to or more than 500 nm and equal to or less than 660 mm (Page 8, [0160]), and a fifth light absorber for absorbing light in a wavelength range of equal to or more than 600 nm and equal to or less than 720 nm (Page 8, [0159]) each of which has a melting point of equal to or higher than the lowest melting point and equal to or lower than the highest melting point (Page 5, [0105]-[0113]). 

	Regarding claim 10: “562 teaches a molded body used for forming the first layer, the molded body being molded using the resin composition (Page 6/48, Claims 10-11; Page 41/48, [0168]). 
 “871 teaches a molded body used for forming the first layer, the molded body being molded using the resin composition (Page 7, [0145]-[0147], Fig. 1). 

	Regarding claims 11,16:  562 teaches an optical layer comprising the first layer formed by using the molded body (Page 6/48, Claims 10-1; Page 41/48, [0168]). 
“871 teaches an optical layer comprising the first layer formed by using the molded body (Page 7, [0145]-[0147], Fig. 1; Page 8, [0179]-[0182], Example 1).

Regarding claims 11-15: The disclosure of “562 in view of “496, and “871 is adequately set forth in paragraph above and is incorporated herein by reference. “562 teaches a polycarbonate resin composition contains a polycarbonate resin containing at least a structural unit derived from a dihydroxy compound having a site represented by formula (1) as set forth and a dye, wherein the polycarbonate resin composition has an average transmittance of 40% or less at a wavelength of 400 to 650 nm and an average transmittance of a wavelength 800-1000nm of 65% or more in a plate-like molded article obtained by molding the polycarbonate resin composition (Page 9/48, [0009]), wherein the molded article is preferably used as a window for a surveillance camera which is capable of performing a function of a camera which is capable of performing a function (Page 10/48, [0010]) with benefit of providing a polycarbonate resin composition which is excellent in surface hardness, impact resistance, hue, weather resistance, and the like, and has a function of blocking visible light and selectively transmitting near-infrared rays, and a molded article comprising the same (Page 10/48, [0010]).  
“871 teaches an optical layer comprising the first layer formed by using the molded body (Page 7, [0145]-[0147], Fig. 1; Page 8, [0179]-[0182], Example 1). 

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-2, 5-7, 9-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/12/2022